379 U.S. 357 (1964)
PIANO & MUSICAL INSTRUMENT WORKERS UNION, LOCAL NO. 2549, UNITED BROTHERHOOD OF CARPENTERS & JOINERS OF AMERICA, AFL-CIO
v.
W. W. KIMBALL CO.
No. 535.
Supreme Court of United States.
Decided December 14, 1964.
ON PETITION FOR WRIT OF CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR THE SEVENTH CIRCUIT.
Bernard M. Mamet for petitioner.
Thomas R. Mulroy for respondent.
PER CURIAM.
The petition for a writ of certiorari is granted and the judgment is reversed. Steelworkers v. American Manufacturing Co., 363 U. S. 564, and Wiley & Sons, Inc. v. Livingston, 376 U. S. 543.